19-10747-shl     Doc 304     Filed 01/31/20    Entered 01/31/20 17:07:02          Main Document
                                              Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   x
                                                   :   Chapter 11
In re                                              :   Case No. 19-10747(SHL)
                                                   :   Jointly Administered with Case No. 19-
JEFFREY LEW LIDDLE,                                :   12346(SHL)

                              Debtor               : RE: Docket No. 139
                                                   x

                    DECLARATION OF WILLIAM F. GRAY,JR.
                 REGARDING RATE INCREASE OF FOLEY HOAG LLP

        William F. Gray, Jr. makes this declaration under 28 U.S.C. § 1746:

        1.     I am a partner at the firm of Foley Hoag LLP(
                                                           "Foley Hoag"), an international law

firm with an office at 1301 Avenue ofthe Americas, New York, New York, 10019 and offices in

Boston, Massachusetts; Washington, D.C.; and Paris, France. I am duly authorized to make this

                            )on behalf of Foley Hoag. I am an attorney licensed to practice law
declaration (the"Declaration"

in the State of New York and am admitted to practice before this Court. I submit this Declaration

to disclose rate increases effective as of January 1, 2020,in compliance with the Order Pursuant to

1 1 U.S.C. § 327(a), Fed R. Bankr. P. 2014(a) and 2016, and Local Rules 2014-1 and 2016-1

Authorizing the Retention and Employment of Foley Hoag LLP as Attorneys for the Debtor Nunc

                                             )[Docket No. 139], which authorized
Pro Tunc to April 27,2019(the"Retention Order"

employment of Foley Hoag as attorneys for Jeffrey Lew Liddle, as debtor and debtor-in-

possession (the"Debtor"
                      ). Except as otherwise indicated, I have personal knowledge ofthe

matters set forth herein and, if called as a witness would testify competently thereto.

        2.     Effective as of January 1, 2020,the billing rates for Foley Hoag's attorneys and

paraprofessionals have changed. Foley Hoag's hourly rates, subject to the previously agreed 10

percent reduction, effective as of January 1, 2020, are as follows:



85076437.1
19-10747-shl     Doc 304     Filed 01/31/20    Entered 01/31/20 17:07:02          Main Document
                                              Pg 2 of 2


                              2020 Rates(with discount)             2019 Rates(with discount)

      •        Partners:      $585 to $1,148 per hour               $562.50 to $1,075.50 per hour

       •       Counsel:       $563 to $698 per hour                 $571.50 to $697.50 per hour

       •       Associates:    $396 to $662 per hour                 $396 to $697.50 per hour

       •       Paralegals:    $234 to $333 per hour                 $225 to $319.50 per hour

       3.      The rate increases come from annual adjustments applicable to all clients and are

part ofthe ordinary course of Foley Hoag's business. Foley Hoag believes that its fees remain

reasonable and customary in accordance with Section 330 ofthe Bankruptcy Code, and the new

rates are comparable to those used in similar circumstances by similarly skilled professionals.

       4.      Pursuant to the Retention Order, in addition to filing with this Court, Foley Hoag is

providing notice of rate increases to the Debtor and the United States Trustee.

 Dated: January 31, 2020                                Respectfull submi
        New York, New York

                                                          .. lk
                                                        FOLE              sill
                                                                             ‘111
                                                        William F. Gray, Jr.
                                                        1301 Avenue ofthe Americas
                                                        25th Floor
                                                        New York, New York 10019
                                                        wgray@foleyhoag.com
                                                        Tel: 646.927.5500
                                                        Fax: 646.927.5599
